Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.


Claim Objections
Claim 12 is objected to because of the following informalities:  “wherein the security apparatus a plurality of a wind turbines and/or a wind farm controller” does not make sense.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tehee (US Pub. 2007/0266423) in view of Ellis (US Patent 8,255,986).

As per claim 1, Tehee discloses a security apparatus for data exchange of a component of a wind turbine or a wind farm with a remote computer [para 0001, 0008; a secure network connection], wherein the security apparatus comprises: 

a first data interface configured to connect the component by way of a first data connection [Fig. 3; para 0039; “A web server 348 communicates an IP address for the network interface to the network components connected to the local network 350 and provide web services. A firewall 352 gives users 342, 336 secure access to and from the Internet 330 as well as to separate the internet 330 from the internal turbine network 350.”]; 

a second data interface configured to connect the remote computer by way of a second data connection [Fig. 3; para 0039; Internet 330];

a third data interface configured to receive a switching signal by way of a third data connection [Fig. 3; para 0039; firewall 352]; 

a separable internal data connection between the first data interface and the second data interface [Fig. 3; para 0039; “A firewall 352 gives users 342, 336 secure access to and from the Internet 330 as well as to separate the Internet 330 from the internal turbine network 350”].

Tehee clearly discloses the invention regarding a secure connection to a remote computer and controlling the connection in regards to a successful connection and/or not successful connection utilizing a firewall.  Tehee does not specifically disclose regarding a switch (switching signal). However, Ellis discloses a firewall could have an input on/off switch that can break a public to private connection [Fig. 3; col. 8, lines 33-49]. Therefore, it would have been obvious to one of ordinary in skill in the art before the effective filing date of the claimed invention to combine the cited references as both utilize a firewall for a secure communication and claim a switch as claimed by the applicant.


As per claim 2, Ellis discloses further comprising a coupling unit that includes the first data interface and the second data interfac[Fig. 3; col. 4, lines 35-41; col. 8, lines 33-49; power supply can be switched on and/or off in order to break and/or make the physical connection].

As per claim 3, Ellis discloses wherein the security apparatus is adapted to automatically separate the physical connection of the internal data connection after a predetermined period of [Fig. 3; col. 4, lines 35-41; col. 8, lines 33-49; inherent to a firewall or a secure internet connection]. 

As per claim 4, Tehee discloses an access computer adapted to exchange data with the remote computer by way of a fourth data connection to produce the switching signal in dependence on the exchanged data [Fig. 3].

As per claim 5, Tehee discloses wherein the access computer is adapted to produce the switching signal directly and transmit it-the switching signal by way of the third data connection  to the third data interfac[Fig. 3].

As per claim 6, Tehee discloses wherein the separable data connection has a data transfer rate that is more than a multiple of the data transfer rate of at least the third data connection or the fifth data connection [para 0019].

As per claim 7, Tehee discloses wherein at least one of the third data connection or the fifth data connection is a serial data connection or a bus connection [Fig. 3; inherent to a computer].

As per claim 8, Tehee discloses wherein at least one of the first data connection, the second data connection or the fourth data connection is an Ethernet connection [Fig. 3].

As per claim 9, Tehee discloses further comprising a router or VPN router to guide the data connection to a remote computer by way of the second data connection or the fourth data connection at least portion-wise by way of an internet connection or a network connection [Fig. 3].

As per claim 10, Tehee discloses wherein at least one of the first, second, third, or data connections are adapted to transmit encrypted data [abstract; Fig. 3; para 0008; a secure network connection].

As per claim 11, Tehee discloses wherein the component is a component of a wind farm controller or a wind turbine [Fig. 3; para 0014, 0039].

As per claim 12, Tehee discloses wherein the security apparatus a plurality of wind turbines and/or a wind farm controller [Fig. 3; Firewall].

As per claim 13, Tehee discloses wherein the component is adapted to recognize predetermined access and to separate the physical connection in dependence on the recognized accesses [Fig. 3; Firewall].

As per claim 14, Tehee discloses a method of data exchange with a component of a wind turbine or a wind farm, wherein the data exchange is carried out using the security apparatus according to claim 1 [abstract; Fig. 3; para 0008; a secure network connection].

As per claim 15, Ellis discloses comprising producing a switching signal with the security apparatus to make and/or separate a physical connection of a separable internal data connection between a first data interface to which the component is connected by way of a first data connection and a second data interface to which a remote computer is connected by way of a second data connection [Fig. 3; col. 1, lines 51-57; col. 4, lines 35-41].

As per claim 16, Ellis discloses wherein the physical connection of the internal data connection is separated automatically after a predetermined period of time [Fig. 3; col. 4, lines 35-41; col. 8, lines 33-49; inherent to a firewall or a secure internet connection].

As per claim 17, Ellis discloses wherein the component is a wind farm controller [Fig. 3].

As per claim 18, Ellis discloses wherein the coupling unit is one of a switch, a repeater, a router, or a modem [Fig. 3; Cisco Router; Cisco Switch; Modems].

As per claim 19, Ellis discloses wherein the predetermined period of time is within a range of thirty seconds to twelve hours or is a predetermined period of time of inactivity [Fig. 3; col. 4, lines 35-41; col. 8, lines 33-49; inherent to a firewall or a secure internet connection and time range is a design choice].

As per claim 20, Ellis discloses that at least the third data connection or the fifth data connection is a field bus connection with a proprietary protocol [Fig. 3; para 0020, 0035; secure protocols].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116